Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 10,502,664 B2 and claims 1 - 19 of U.S. Patent No. 10,849,600 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the seek to encompass the same invention (i.e. a method and a system comprising a sample extraction device provided with a sorbent material, drawing a vacuum in the system and while the vacuum is maintained, causing transfer of one or more volatile compounds for subsequent chemical analysis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 6, 8 - 15, 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,186,012 B1 to Kenny et al. (hereinafter “Kenny”).

Regarding Clam 1, Kenny teaches a method comprising (see abstract): 
providing a sorbent (see Col. 6, lines 51 - 53 describing sorption material in sample tube 101 that is used to collect chemicals of interest) in a headspace of a system (see Figs. 1, 2 showing the system), the sorbent disposed within a tube (see sample tube 101, Figs. 1 - 3), and the system containing a sample (see Col. 6, lines 36 - 55 describing the system 100 used as a sampler to sample chemicals of interest from the desired area, thus the system containing a sample to be analyzed); 
drawing a vacuum in the system with a vacuum source (see vacuum pump 295, Figs. 1, 2 that draws a vacuum in the sample tube 101 of the system); and  
after drawing the vacuum with the vacuum source (see configuration at Fig. 2, illustrating the vacuum pump 295) and while the vacuum is maintained in the system (see Col. 6, lines 36 - 55 describing the sampling mode using the vacuum source, note that during the sampling mode, the vacuum pump is turned on thus it maintains the vacuum), causing transfer of one or more volatile compounds of the sample to the sorbent for subsequent chemical analysis (see Col. 6, lines 36 - 55 stating “Chemicals of interest, that are present in the air, will be taken up by sorption material in sample tube 101. As many measurements as desired can be made, at which time the system 100 can be switched back to a desorption and measurement mode”, thus transfer of the compounds of interest from the air to the sorbent material of sample tube 101 occurs while the vacuum is maintained i.e. vacuum turned on for a duration of time.
Insofar as Kenny may be construed as not explicitly stating “after drawing the vacuum”, Kenny teaches a system equipped with a vacuum pump that allows drawing vacuum during the time that the vacuum is turned on for sampling, as indicated above.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a period that is “after drawing the vacuum” based on user’s desired amount of time while the vacuum is still on, since it is known in the art of sampling that a vacuum is maintained in a system as long as the vacuum is connected and turned on. 

Regarding Claim 12, Kenny teaches a system (see abstract, Fig. 1), comprising: 
a sample vial (see sample tube 101, Fig. 1); 
a sorbent configured to be placed in a headspace of the sample vial (see Col. 6, lines 51 - 53 describing sorption material in sample tube 101 that is used to collect chemicals of interest), the sorbent disposed within a tube (see sample tube 101, see Col. 6, lines 51 - 53); 
means for drawing a vacuum in the sample vial (see vacuum pump 295, Figs. 1, 2 that draws a vacuum in the sample tube 101); and   
means for, after the vacuum is drawn in the system (see configuration at Fig. 2, illustrating the vacuum pump 295) and while the vacuum is maintained in the system (see Col. 6, lines 36 - 55 describing the sampling mode using the vacuum source, note that during the sampling mode, the vacuum pump is turned on thus it maintains the vacuum), causing transfer of one or more volatile compounds of the sample to the sorbent for subsequent chemical analysis (see Col. 6, lines 36 - 55 stating “Chemicals of interest, that are present in the air, will be taken up by sorption material in sample tube 101. As many measurements as desired can be made, at which time the system 100 can be switched back to a desorption and measurement mode”, thus transfer of the compounds of interest from the air to the sorbent material of sample tube 101 occurs while the vacuum is maintained i.e. vacuum turned on for a duration of time).
Insofar as Kenny may be construed as not explicitly stating “after drawing the vacuum”, Kenny teaches a system equipped with a vacuum pump that allows drawing vacuum during the time that the vacuum is turned on for sampling, as indicated above.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a period that is “after drawing the vacuum” based on user’s desired amount of time while the vacuum is still on, since it is known in the art of sampling that a vacuum is maintained in a system as long as the vacuum is connected and turned on. 

Regarding Claim 13, Kenny teaches a sample extraction device (see abstract and Figs. 1, 2), comprising: 
a port (see manipulator 110 connects to the gas line 121, see Figs. 1, 2, see Col. 6, lines 36 - 55) configured to accept a vacuum source (see vacuum source 295, Figs. 1, 2); and 
a sorbent (see sample tube 101 comprising sorbent material, see Col. 6, lines 51 - 53) coupled to the port (101), the sorbent disposed within a tube (see sample tube 101 with sorbent material) and configured to, after drawing, with the vacuum source, a vacuum in a system containing the sorbent and a sample (see configuration at Fig. 2, illustrating the vacuum pump 295 that draws a vacuum through the sample tube having the sorbent within), and while the vacuum is maintained in the system (see Col. 6, lines 36 - 55 describing the sampling mode using the vacuum source, note that during the sampling mode, the vacuum pump is turned on thus it maintains the vacuum), cause one or more volatile compounds of the sample to transfer to the sorbent for subsequent chemical analysis including thermal desorption or solvent extraction (see Col. 6, lines 36 - 55 stating “Chemicals of interest, that are present in the air, will be taken up by sorption material in sample tube 101. As many measurements as desired can be made, at which time the system 100 can be switched back to a desorption and measurement mode”, thus transfer of the compounds of interest from the air to the sorbent material of sample tube 101 occurs while the vacuum is maintained i.e. vacuum turned on for a duration of time, hence reading on the invention as claimed).  
Insofar as Kenny may be construed as not explicitly stating “after drawing the vacuum”, Kenny teaches a system equipped with a vacuum pump that allows drawing vacuum during the time that the vacuum is turned on for sampling, as indicated above.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a period that is “after drawing the vacuum” based on user’s desired amount of time while the vacuum is still on, since it is known in the art of sampling that a vacuum is maintained in a system as long as the vacuum is connected and turned on. 
 
Regarding Claim 2, Kenny as modified above teaches further comprising after transferring the one or more volatile compounds of the sample to the sorbent (see Col. 6, lines 36 - 55, describing sampling mode where the chemical of interest is transferred to the sample tube 101 comprising the sorption material), chemically analyzing the one or more volatile compounds that are in the sorbent (see Col. 6, lines 18 - 35, 51 - 55 describing the system being used as a desorption and measuring mode).  

Regarding Claim 3, Kenny as modified above teaches wherein the chemically analyzing includes transferring the one or more volatile compounds from the sorbent via thermal desorption (see Col. 6, lines 18 - 35, describing desorption mode which utilizes heater 150 to desorb samples from the sample tube).  

Regarding Claim 4, Kenny as modified above teaches the chemical analyzing via thermal desorption as indicated above.  Kenny does not explicitly teach wherein the chemically analyzing includes transferring the one or more volatile compounds from the sorbent via solvent extraction.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use solvent extraction, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
 
Regarding Claims 5 and 14, Kenny as modified above teaches wherein the system is a closed system (see arrangement at Fig. 2).  

Regarding Claims 6 and 15, Kenny as modified above teaches wherein the system comprises a sample vial (see sample tube 101 which can reasonably considered as a sample vial).  

Regarding Claim 8, Kenny as modified above teaches sealing the system (see Col. 5, lines 45 - 61, Col. 8, lines 17 - 37, Figs. 1 - 3A).  

Regarding Claims 9 and 17, Kenny as modified above teaches wherein the vacuum is maintained in the system (see modifications of claims above, note that as long as the vacuum is on and the sampling is conducted, the vacuum is maintained in the system) and transfer of the one or more volatile compounds of the sample to the sorbent occurs during a period of time (see Col. 6, lines 36 - 55).
Kenny is silent regarding the period of time is in the range of one minute to twenty-four hours. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the device for the specified range of time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). 

Regarding Claims 10 and 18, Kenny as modified above teaches wherein the vacuum is maintained in the system (see modifications of claims above, note that as long as the vacuum is on and the sampling is conducted, the vacuum is maintained in the system) and at least partial transfer of the one or more volatile compounds of the sample to the sorbent occurs during a period of time (see Col. 6, lines 36 - 55).
Kenny is silent regarding the period of time is in the range of ten minutes to sixteen hours. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the device for the specified range of time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). 

Regarding Claims 11 and 19, Kenny as modified above teaches wherein the vacuum is maintained in the system (see modifications of claims above, note that as long as the vacuum is on and the sampling is conducted, the vacuum is maintained in the system) and the transfer of the one or more volatile compounds of the sample to the sorbent occurs until equilibrium is reached between the sorbent and the sample (see Col. 6, lines 36 - 55, note that it the transfer of the compounds will occur as long as a pressure differential exists, hence it would be obvious to one having ordinary skill in the art to recognize sample transfer would exist until equilibrium is reached between the sorbent and the sample).  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kenny in view of U.S. Patent Application Publication No. 2005/0233085 A1 to Miller et al. (hereinafter “Miller”).

Regarding Claims 7 and 16, Kenny as modified above teaches after transferring the one or more volatile compounds of the sample to the sorbent for subsequent chemical analysis (see Col. 4, lines 36 - 55), removing the one or more volatile compounds of the sample from the sorbent such that no volatile compounds remain in the sorbent (see removal of the chemical of interest using desorption method as described at Col. 4, lines 18 - 55, see also Col. 10, lines 48 - 67).
Kenny is silent regarding re-using the sorbent to collect one or more volatile compounds of a second sample different than the sample. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reuse the sorbent to collect different samples depending on user’s desire as the removal or the desorption of Kenny allows for purging of the sorbent as indicated above. 
In addition, Miller, in the field of microextraction devices, teaches that it is known to use a collection substrate that can be reused to collect one or more volatile compounds of a second sample (see paragraph [0026] describing the collection substrate is reusable after the sample is desorbed and thus can be used again to collect another sample).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reusable sorbent of Miller into Kenny, in order to lower overall cost of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action comprising relevant arts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861